DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kady (US Pub 20140350942).
Re claim 1, Kady discloses a method, comprising: 
detecting an instruction (Figure 4 element 410; Paragraphs 3-5, 14-16, 17-18, 20-21) spoken by an occupant (Figure 1 element 18, Figure 4 element 410; Paragraphs 3-5, 14-16, 17-18, 20-21) of a vehicle (Figures 1 element 12, Figure 4 element 410; Paragraphs 3-5, 12, 14-16, 17-18, 20-21); 
determining a gaze direction (Figure 1 element 16; Figure 4 element 420; Paragraphs 3-5, 12, 14-16, 17-18, 22) of the occupant (Figure 1 element 16; Figure 4 element 420; Paragraphs 3-5, 12, 14-16, 17-18, 22); 
determining, based at least in part upon the gaze direction (Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29), one or more components (Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29) of the vehicle corresponding to the instruction (Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29); and 
causing the instruction (Figure 2 elements 30/22/24/26; Figure 4 element 441/451, 442/452, 443/453; Paragraphs 3-5, 14-16, 17-18, 24-25, 27-28, 30-31) to be performed with respect to the one or more components (Figure 2 elements 30/22/24/26; Figure 4 element 441/451, 442/452, 443/453; Paragraphs 3-5, 14-16, 17-18, 24-25, 27-28, 30-31).

Re claim 8, Kady discloses a system, comprising: at least one processor (Paragraph 13); and memory including instructions (Paragraph 13) that, when executed by the at least one processor (Paragraph 13), cause the system to: detect an instruction (Figure 4 element 410; Paragraphs 3-5, 14-16, 17-18, 20-21) spoken by an occupant (Figure 1 element 18, Figure 4 element 410; Paragraphs 3-5, 14-16, 17-18, 20-21) of a vehicle (Figures 1 element 12, Figure 4 element 410; Paragraphs 3-5, 12, 14-16, 17-18, 20-21); determine a gaze direction (Figure 1 element 16; Figure 4 element 420; Paragraphs 3-5, 12, 14-16, 17-18, 22) of the occupant (Figure 1 element 16; Figure 4 element 420; Paragraphs 3-5, 12, 14-16, 17-18, 22); determine, based at least in part upon the gaze direction(Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29), one or more components (Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29) of the vehicle corresponding to the instruction (Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29); and cause the instruction (Figure 2 elements 30/22/24/26; Figure 4 element 441/451, 442/452, 443/453; Paragraphs 3-5, 14-16, 17-18, 24-25, 27-28, 30-31) to be performed with respect to the one or more components (Figure 2 elements 30/22/24/26; Figure 4 element 441/451, 442/452, 443/453; Paragraphs 3-5, 14-16, 17-18, 24-25, 27-28, 30-31).

Re claim 15, Kady discloses a vehicle control system comprising: one or more cameras to capture image information for one or more occupants of a vehicle (Figure 2 element  14; Paragraph 12, 14, 19); one or more microphones to capture speech uttered by the one or more occupants (Figure 2 element 28; Paragraphs 12, 13, 15); and a control system configured to: detect an instruction (Figure 1 element 18, Figure 4 element 410; Paragraphs 3-5, 14-16, 17-18, 20-21) present in the captured speech (Figure 1 element 18, Figure 4 element 410; Paragraphs 3-5, 14-16, 17-18, 20-21); determine a gaze direction (Figure 1 element 16; Figure 4 element 420; Paragraphs 3-5, 12, 14-16, 17-18, 22) of the one or more occupants (Figure 1 element 16; Figure 4 element 420; Paragraphs 3-5, 12, 14-16, 17-18, 22) based at least in part upon the captured image information (Figure 1 element 16; Figure 4 element 420; Paragraphs 3-5, 12, 14-16, 17-18, 22); determine, based at least in part upon the gaze direction (Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29), one or more components of the vehicle corresponding to the instruction (Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29); and cause the instruction to be performed (Figure 2 elements 30/22/24/26; Figure 4 element 441/451, 442/452, 443/453; Paragraphs 3-5, 14-16, 17-18, 24-25, 27-28, 30-31) with respect to the one or more components (Figure 2 elements 30/22/24/26; Figure 4 element 441/451, 442/452, 443/453; Paragraphs 3-5, 14-16, 17-18, 24-25, 27-28, 30-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kady as applied to claims 1, 8 and 15 above, and further in view of Hanna (US Pub 20180086339).
Re claim 6, Kady discloses the method of claim 1, Kady further discloses wherein the one or more components to be controlled is determined (Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29); but fails however to explicitly disclose wherein location determinations are made, in part, by recognizing fiducial elements positioned in the vehicle.
This design is however disclosed by Hanna.  Hanna discloses wherein location determinations are made, in part, by recognizing fiducial elements positioned in the vehicle (Paragraph 39).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the position processing as shown in Hanna as it would improve the calibration and quality of positional determination achievable by the processing to have fixed to known points to compare and reconcile against the dynamic gaze positional determinations.

Re claim 14, Kady discloses the system of claim 8, Kady further discloses wherein the one or more components to be controlled is determined (Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29); but fails however to explicitly disclose wherein location determinations are made, in part, by recognizing fiducial elements positioned in the vehicle.
This design is however disclosed by Hanna.  Hanna discloses wherein location determinations are made, in part, by recognizing fiducial elements positioned in the vehicle (Paragraph 39).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the position processing as shown in Hanna as it would improve the calibration and quality of positional determination achievable by the processing to have fixed to known points to compare and reconcile against the dynamic gaze positional determinations.

Re claim 20, Kady discloses the vehicle control system of claim 15, Kady further discloses wherein the one or more components to be controlled is determined (Figure 2 elements 30/22/24/26; Figure 4 element 431/432/433; Paragraphs 3-5, 14-16, 17-18, 23, 26, 29); but fails however to explicitly disclose wherein location determinations are made, in part, by recognizing fiducial elements positioned in the vehicle.
This design is however disclosed by Hanna.  Hanna discloses wherein location determinations are made, in part, by recognizing fiducial elements positioned in the vehicle (Paragraph 39).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the position processing as shown in Hanna as it would improve the calibration and quality of positional determination achievable by the processing to have fixed to known points to compare and reconcile against the dynamic gaze positional determinations.

Claims 2-5, 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kady as applied to claims 1, 8 and 15 above, and further in view of Katz (US Pub 20200207358, see IDS) and Stent (US Pub 20190147607).
Re claim 2, Kady discloses the method of claim 1, but fails however to explicitly disclose (1) wherein: the gaze direction of the occupant is determined independently of an angle from which the occupant is detected by one or more sensors of the vehicle; and the gaze direction is determined based, at least in part, on one or more neural networks; and (2) wherein the one or more neural networks are trained using position data known for a vehicle coordinate system.
Regarding item (1) above, this design is however disclosed by Katz.  Katz discloses wherein: the gaze direction of the occupant (Paragraphs 178) is determined independently of an angle (Paragraphs 178) from which the occupant is detected by one or more sensors of the vehicle (Paragraphs 178); and the gaze direction is determined based (Paragraphs 178), at least in part, on one or more neural networks (Paragraphs 178).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the neural network processing as show in Katz in order to incorporate a deeper and more dynamic consideration of the gaze elements to establish and contrast known positional considerations with the dynamic gaze considerations thereby improving the quality and efficiency of the processing.
Regarding item (2) above, this design is however disclosed by Stent.  Stent discloses wherein the one or more neural networks (Paragraphs 29-32) are trained using position data (Paragraphs 29-32) known for a vehicle coordinate system (Paragraphs 29-32).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the training processing as shown in Stent as it would be obvious to use know or static elements to improve training and positional computation of a dynamic element through as environment.

Re claim 10, Kady discloses the system of claim 8, but fails however to explicitly disclose (1) wherein: the gaze direction of the occupant is determined independently of an angle from which the occupant is detected by one or more sensors of the vehicle; and the gaze direction is determined based, at least in part, on one or more neural networks; and (2) wherein the one or more neural networks are trained using position data known for a vehicle coordinate system.
Regarding item (1) above, this design is however disclosed by Katz.  Katz discloses wherein: the gaze direction of the occupant (Paragraphs 178) is determined independently of an angle (Paragraphs 178) from which the occupant is detected by one or more sensors of the vehicle (Paragraphs 178); and the gaze direction is determined based (Paragraphs 178), at least in part, on one or more neural networks (Paragraphs 178).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the neural network processing as show in Katz in order to incorporate a deeper and more dynamic consideration of the gaze elements to establish and contrast known positional considerations with the dynamic gaze considerations thereby improving the quality and efficiency of the processing.
Regarding item (2) above, this design is however disclosed by Stent.  Stent discloses wherein the one or more neural networks (Paragraphs 29-32) are trained using position data (Paragraphs 29-32) known for a vehicle coordinate system (Paragraphs 29-32).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the training processing as shown in Stent as it would be obvious to use know or static elements to improve training and positional computation of a dynamic element through as environment.

Re claim 17, the vehicle control system of claim 15, but fails however to explicitly disclose wherein (1) the gaze direction of the one or more occupants is determined independently of an angle from which the one or more occupants are detected by the one or more cameras of the vehicle; and the gaze direction is determined based, at least in part, on one or more neural networks; and (2) wherein the one or more neural networks are trained using position data known for a vehicle coordinate system.
Regarding item (1) above, this design is however disclosed by Katz.  Katz discloses wherein: the gaze direction of the one or more occupants (Paragraphs 178) is determined independently of an angle (Paragraphs 178) from which the one or more occupants is detected by one or more sensors of the vehicle (Paragraphs 178); and the gaze direction is determined based (Paragraphs 178), at least in part, on one or more neural networks (Paragraphs 178).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the neural network processing as show in Katz in order to incorporate a deeper and more dynamic consideration of the gaze elements to establish and contrast known positional considerations with the dynamic gaze considerations thereby improving the quality and efficiency of the processing.
Regarding item (2) above, this design is however disclosed by Stent.  Stent discloses wherein the one or more neural networks (Paragraphs 29-32) are trained using position data (Paragraphs 29-32) known for a vehicle coordinate system (Paragraphs 29-32).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the training processing as shown in Stent as it would be obvious to use know or static elements to improve training and positional computation of a dynamic element through as environment.

Re claim 3, the combined disclosure of Kady, Stent and Katz as a whole disclose the method of claim 2, Stent further discloses wherein the position data is mapped to at least one virtual coordinate system corresponding to the one or more sensors (Paragraphs 29-32).

Re claim 11, the combined disclosure of Kady, Stent and Katz as a whole disclose the system of claim 10, Stent further discloses wherein the position data is mapped to at least one virtual coordinate system corresponding to the one or more sensors (Paragraphs 29-32).

Re claim 18, the combined disclosure of Kady, Stent and Katz as a whole disclose the vehicle control system of claim 17, Stent further discloses wherein the position data is mapped to at least one virtual coordinate system corresponding to the one or more sensors (Paragraphs 29-32).

Re claim 4, the combined disclosure of Kady, Stent and Katz as a whole disclose the method of claim 3, Stent further discloses wherein the vehicle coordinate system is mapped to the at least one virtual coordinate system (Paragraphs 29-32) using a calibration mount positioned at a fixed position (Paragraphs 29-32) of the vehicle coordinate system in the vehicle (Paragraphs 29-32).

Re claim 12, the combined disclosure of Kady, Stent and Katz as a whole disclose the system of claim 11, Stent further discloses wherein the vehicle coordinate system is mapped to the at least one virtual coordinate system (Paragraphs 29-32) using a calibration mount positioned at a fixed position (Paragraphs 29-32) of the vehicle coordinate system in the vehicle (Paragraphs 29-32).

Re claim 5, the combined disclosure of Kady, Stent and Katz as a whole disclose the method of claim 2, Katz further discloses wherein the one or more neural networks (Paragraphs 29, 36-37, 39-46) are further trained using learned characteristics or particularities of the occupant (Paragraphs 29, 36-37, 39-46).

Re claim 13, the combined disclosure of Kady, Stent and Katz as a whole disclose the system of claim 10, Katz further discloses wherein the one or more neural networks (Paragraphs 29, 36-37, 39-46) are further trained using learned characteristics or particularities of the occupant (Paragraphs 29, 36-37, 39-46).

Re claim 19, the combined disclosure of Kady, Stent and Katz as a whole disclose the vehicle control system of claim 17, Katz further discloses wherein the one or more neural networks (Paragraphs 29, 36-37, 39-46) are further trained using learned characteristics or particularities of the occupant (Paragraphs 29, 36-37, 39-46).

Claims 7, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kady as applied to claims 1, 8, 15 above, and further in view of Paszkowicz (herein after Pas)(US Pub 20170043712).
Re claim 7, Kady discloses the method of claim 1, but fails however to explicitly disclose wherein the gaze direction is determined based at least in part on an intersection of an occupant gaze vector with a region of the vehicle.
This design is however disclosed by Pas.  Pas discloses wherein the gaze direction is determined (Paragraphs 43-46, 59-65) based at least in part on an intersection of an occupant gaze vector (Paragraphs 43-46, 59-65) with a region of the vehicle (Paragraphs 43-46, 59-65).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the gaze processing as shown in Pas as it would be obvious to use known positional information and areas of interest in a target region to assist the quality and efficiency of the calculations in the determination and processing of the gaze element.

Re claim 9, Kady discloses the system of claim 8, but fails however to explicitly disclose wherein the gaze direction is determined based at least in part on an intersection of an occupant gaze vector with a region of the vehicle.
This design is however disclosed by Pas.  Pas discloses wherein the gaze direction is determined (Paragraphs 43-46, 59-65) based at least in part on an intersection of an occupant gaze vector (Paragraphs 43-46, 59-65) with a region of the vehicle (Paragraphs 43-46, 59-65).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the gaze processing as shown in Pas as it would be obvious to use known positional information and areas of interest in a target region to assist the quality and efficiency of the calculations in the determination and processing of the gaze element.

Re claim 16, Kady discloses the vehicle control system of claim 15, but fails however to explicitly disclose wherein the gaze direction is determined based at least in part on an intersection of an occupant gaze vector with a region of the vehicle.
This design is however disclosed by Pas.  Pas discloses wherein the gaze direction is determined (Paragraphs 43-46, 59-65) based at least in part on an intersection of an occupant gaze vector (Paragraphs 43-46, 59-65) with a region of the vehicle (Paragraphs 43-46, 59-65).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kady in order to incorporate the gaze processing as shown in Pas as it would be obvious to use known positional information and areas of interest in a target region to assist the quality and efficiency of the calculations in the determination and processing of the gaze element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631